Order entered July 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00270-CR

                            MACK MCKINLEY WARD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-63580-Y

                                            ORDER
       The Court GRANTS court reporter Sharon Hazlewood’s July 21, 2014 request for an

extension of time to file the reporter’s record. We ORDER Ms. Hazlewood to file the reporter’s

record by AUGUST 1, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE